United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1927
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the District
      v.                                  * of Nebraska.
                                          *
Victor M. Ramirez,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: December 14, 1999

                                    Filed: December 23, 1999
                                     ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and BATTEY,* District
      Judge.
                            ___________

PER CURIAM.

       Victor M. Ramirez appeals his drug-related conviction and sentence. Ramirez
claims (1) the Government produced insufficient evidence to support the jury's verdict,
and (2) the district court committed error in admitting co-conspirator statements
implicating Ramirez and evidence of guns, ammunition, drugs, and money. Ramirez
also raises an argument about his sentence. We believe a discussion of Ramirez's fact-

      *
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota, sitting by designation.
specific arguments would serve no useful purpose because the controlling law is clear.
Having carefully reviewed the record, briefs, and arguments of the parties, we conclude
the district court correctly resolved each of Ramirez's contentions. We thus affirm
Ramirez's conviction and sentence. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-